                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


CHARLES HOLBROOK,

      Petitioner,             Case Number 2:17-cv-13081
                              HONORABLE DENISE PAGE HOOD
v.                            CHIEF UNITED STATES DISTRICT JUDGE

ERICK BALCARCEL,

      Respondent,
                                               /


      OPINION AND ORDER DENYING THE PETITIONS/LETTERS
                   FOR RECONSIDERATION

      Petitioner, Charles Holbrook, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, in which he challenged his state

court convictions for two counts of producing child sexually abusive

material, two counts of allowing a child to engage in child sexually abusive

activity, two counts of possessing child sexual abusive material, accosting

a child for immoral purposes, felon in possession of a firearm, and being a

third felony habitual offender. Because petitioner had challenged these

convictions in a prior habeas petition, this Court ordered that the case be

transferred to the United States Court of Appeals for the Sixth Circuit for


                                       1
authorization to file a successive habeas petition pursuant to 28 U.S.C. §

2244(b)(3)(A). (ECF No. 3) The Sixth Circuit denied his request to file a

successive habeas petition, noting that Petitioner has filed numerous

federal habeas petitions and that the Sixth Circuit has denied his motions

on multiple occasions. See In re Holbrook, U.S.C.A. No. 17-2242, ECF No.

22). Petitioner has now filed several new petitions/letters, which the Court

construes are motions for reconsideration of the Court’s previous opinion

and order and the Sixth Circuit’s order. For the reasons that follow, the

petitions/motions are DENIED.

      The Court denies petitioner’s petitions/letters for reconsideration,

because the Sixth Circuit denied Petitioner’s request for permission to file a

second or successive petition. In addition, Petitioner is not entitled to

reconsideration of the Court’s orders. A motion for reconsideration is not a

vehicle to re-hash old arguments, or to proffer new arguments or evidence

that the movant could have brought up earlier. Sault Ste. Marie Tribe v.

Engler, 146 F.3d 367, 374 (6th Cir. 1998)(motions under Fed.R.Civ.P.

59(e) "are aimed at re consideration, not initial consideration")(citing FDIC

v. World Universal Inc., 978 F.2d 10, 16 (1st Cir.1992)).

      Accordingly,


                                       2
     IT IS HEREBY ORDERED that the petitions/letters requesting for

relief and/or for reconsideration (ECF Nos. 30-37) are DENIED.



                            s/Denise Page Hood
                            HON. DENISE PAGE HOOD
                            CHIEF UNITED STATES DISTRICT JUDGE
DATED: May 4, 2021




                                    3
